01-15-01052-CR

                                   CHRIS DANIEL
                              HARRIS COUNTY DISTRICT CLERK


                                                                               FILED IN
                                                                        1st COURT OF APPEALS
December 2, 2015                                                            HOUSTON, TEXAS
                                                                        12/9/2015 10:08:43 AM
HONORABLE STACY BOND                                                    CHRISTOPHER A. PRINE
176™ DISTRICT COURT                                                              Clerk
HARRIS COUNTY
HOUSTON, TX

Defendant’s Name: LEIN YU Y ROBERT YANGEH

Cause No: 1473904

Court: 176TH

Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 11/23/15
Sentence Imposed Date: 1 1/03/15
Court of Appeals Assignment: First Court of Appeals
Appeal Attorney of Record: TO BE DETERMINED




Sincerely,




Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

             (DELIVERED VIA E-MAIL)



This is your notice to inform any and all substitute reporters in this cause.




                    1201 Franklin P.O.Box 4651 Houston, Texas 77210-4651
.• STA7 l OF TEXAS                                   *       CAUSE NO.                       W THE f 76 COURT
                                                     x
            v
   Lein\|u| YQÿVI                                   X
                                                     X                                       _
                                                                                             HARRIS COUNTY
                                                                                               ims* -
                                                                                             \s _%JsSS-*
                                                                                                 _
                            MOTTQE OF APPPAI                        - non rv T>LEA\%I
       TO THE HONORABLE JDH6F OF SAIPi f.OURT:                                                                «:        V
                                                                                                             Tl0r
         ComftS now Leiim|(n|       gjpt&hdgnV m                                             the cg oT flppowl poa/h kti
                                       IA QuAt N& 1 47ÿ01 CMS TViot 4ke
                                     Ag.ÿD\f>uy                      iiA iV\f »fldA Proc&Jlorfcj cud VVyclt ~H\P puÿÿtwÿeÿi                             aÿe&fc’ol pipes

        r>pE eiceed tWt re6oyv\meÿec> V>\| tU? proseevtov’ &™A                                          io   b\| flit
                            ar\A KiS a     ftoufhyj \.oV -fWfUxpr       sV\ov»S  Hu Coort Wat- ;lftfet\/IUrtT
       A itA nof hout*
        d? < \ÿWt       "Epf
                              U\ wv\r)ÿr<1aw(i»ij of
                                 cVyxrcjP<     Kg   \ÿ Q€aÿA    thrtvVtpnVih'avÿ
                                                                                                                    _
        W\| Law\|gr           aoI Lein\|(;|                       hairttj   prf4>er\1ÿ   \V'Caf7(>rajfdl \
                                                                        i


BACHA ( OoAyj   TchLift Horrid Couvityj TexaS                 UftrW
p g rva \YX[        ~YWtV \%fr 'for gointÿ jS       &r\gj Corÿpcjf.


EyEcompH n-17-i  he
Board V)>| foeÿKe hefehrJLilx fyOTICt: H? APPEAL dual it appears
to jWil awt IVt ty.t tfhotoÿ d ordered




                                               TUPCIE        PKISIMM
s»
        m                                              Cause No.          v±iMi
       THE STATE OF TEXAS                                                                          IN THE 176th DISTRICT COURT

       v.                                                                                          OF

                                                          Defendant                                HARRIS COUNTY. TEXAS

                          TRIAL COURT’S CERTIFICATION OF DEFENDANT’S RIGHT OF APPEAL*

       [, judge of the trial court, certify this criminal case:

                   is not a plea-bargain case, and the defendant has the right of appeal, [or]

                   is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial, and not
                   withdrawn or waived, and the defendant has the right of appeal, [or]

                  \yi pea-bargain case, but the trial court has given
                   appeal, [or]
                                                                                          permission to appeal, and t ffl;           dJfenLuEs
                                                                                                                                      *hris Daniel
                                                                                                                                                   ©right of
                                                                                                                                      District Clerk
                   is a plea-bargain case, and the defendant has NO right of appeal, [or]                                            NUV 3-        2015
                                                                                                                        Time:
                                                                                                                                      Harris County, Texas
                   the dpfondant has waived the right of appeal.                                                        By.
                                                                                                                                            ‘i: puty
                    ns/ccrtification is           le           uent to a reypSftion of probation or adjudication of guilt.
                                                                                              NOV 3 - 2015
      Judge                                                                               Date Signed


     I have received a copy of this certification. I have also been informed of my rights concerning any appeal of this
     criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the Texas
     Rules of Appellate Procedure. I have been admonished that my attorney must mail a copy of the court of appeals’
     judgment and opinion to my last known address and that l have only 30 days in which to file a pro se petition of
     discretionary review in the court of appeals. TEX. R. APP. P. 68.2. I acknowledge that, if I wish to appeal this
     case and if I am entitled to do so, it is my duty to inform my appellate attorney, by written communication, of any
     change in the address at which I am currently living or any change in my current prison unit. I understand that,
     because of appellate deadlines, if I fail to timely inform my appellate attorney of any change in my address, I may
     lose the opportunity to file a pro se petition for discretionary review.                sy


      Defendant
                                                          /U                             DefendanTs Counsel

     Mailing Address:                                                                    State Bar of Texas ID number:                 2t/ÿms3
     Telephone number:                                                                  Mailing Address:

     Fax number (if any):                                                               Telephone number:

                                                                                         Fax number:                7/3- ffgD-vbft/
     *"A defendant in a criminal case has the right of appeal under these rules. The trial court shall enter a certification of the defendant’s right to'appeal in every
     case in which it enters a judgment of guilt or other appealable order. In a plea bargain case-that is, a case in which a defendant’s plea was guilty or nolo
     contendere and the punishment did not exceed the punishment recommended by the prosecutor and agreed to by the defendant - a defendant may appeal only:
     (A) those matters that were raised by a written motion filed
        APPEAL CARD

Court                                       Cause No.
                                                IH iZIoV
                The State of Texas
                             Vs
                  /-g i/i

Date Notice            nl3|6
Of Appeal:        11   h if‘to i*r
Presentation:                      Vol.           Pg-.

Judgment:                          Vol.               Pg-.

Judge Presiding
Court Reporter
                  _
                  _
                                   Bond
Court Reporter
Court Reporter
                  _
Attorney
on Trial_

Attorney
on Appeal     'To      Re,                rJ.

        Appointed                    Hired

Offense                            CA    P6 /


Jury Trial:                  Yes                No.
Punishment
Assessed   _ "7 Wrs                IDC


            _ lurttl
Companion Cases
(If Known)

Amount of
Appeal Bond                  hMt
Appellant
Confined:                    Yes            No.
Date Submitted
To Appeal Section            LkÿdSL
 Deputy Clerk          l.rJ*                                 K
                                                             SN